 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 1 of 17 Page ID #:115


 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
 6                          CENTRAL DISTRICT OF CALIFORNIA
 7

 8

 9

10   THE SLIDING DOOR COMPANY, a                    ) Case No. 2:20-cv-06736-GW-JEM
     California limited liability company,          )
11                                                  ) STIPULATED PROTECTIVE
12                        Plaintiff,                ) ORDER
             v.                                     )
13                                                  )
   KNR SLIDING DOOR DESIGN, LLC, a                  )
14
   California limited liability company;            )
15 CHAI KANER, an individual, KEREN                 )
   KANER, an individual,                            )
16
                                                    )
17                        Defendants.               )
18                                     A. PURPOSE AND LIMITATIONS
19           Discovery in this action is likely to involve production of confidential, proprietary,
20   or private information for which special protection from public disclosure and from use
21   for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
22   parties hereby stipulate to and petition the Court to enter the following Stipulated
23   Protective Order. The parties acknowledge that this Order does not confer blanket
24   protections on all disclosures or responses to discovery and that the protection it affords
25   from public disclosure and use extends only to the limited information or items that are
26   entitled to confidential treatment under the applicable legal principles. The parties further
27   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
28   does not entitle them to file confidential information under seal; Civil Local Rule 79-5


     1583446.2
  Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 2 of 17 Page ID #:116


 1   sets forth the procedures that must be followed and the standards that will be applied
 2   when a party seeks permission from the court to file material under seal.
 3                                   B. GOOD CAUSE STATEMENT
 4           This is an action for patent infringement unfair business practices. This action will
 5   involve the production, exchange, and examination of confidential information for which
 6   special protection from public disclosure and from use for any purpose other than
 7   prosecution of this action is warranted. Such confidential and proprietary materials and
 8   information consist of, among other things, confidential business or financial
 9   information, information regarding confidential business practices including copyright
10 licensing terms and fees, or other confidential research, development, or commercial

11 information (including information implicating privacy rights of third parties),

12 information otherwise generally unavailable to the public, or which may be privileged or

13   otherwise protected from disclosure under state or federal statutes, court rules, case
14   decisions, or common law.
15           By way of example, Plaintiff alleges that it was damaged by Defendants’
16   infringement of its design patent. Pursuant to 35 U.S.C. § 289, a successful plaintiff in an
17   action for infringement of a design patent may recover the defendant’s “total profit.”
18   Accordingly, Defendants’ financial information, including their revenue profit numbers,
19   amounts paid in taxes, and internal profit margin calculations, are relevant to the
20   calculation of damages. Defendants contend, and Plaintiff does not dispute, that this type
21   of information is typically held confidential.
22           Accordingly, to expedite the flow of information, to facilitate the prompt resolution
23   of disputes over confidentiality of discovery materials, to adequately protect information
24   the parties are entitled to keep confidential, to ensure that the parties are permitted
25   reasonable necessary uses of such material in preparation for and in the conduct of trial,
26   to address their handling at the end of the litigation, and serve the ends of justice, a
27   protective order for such information is justified in this matter. It is the intent of the
28   parties that information will not be designated as confidential for tactical reasons and that


                                                      2
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 3 of 17 Page ID #:117


 1   nothing be so designated without a good faith belief that it has been maintained in a
 2   confidential, non-public manner, and there is good cause why it should not be part of the
 3   public record of this case.
 4

 5   I.      DEFINITIONS
 6           A.   Action: this pending federal lawsuit.
 7           B.   Challenging Party: a Party or Non-Party that challenges the designation of
 8   information or items under this Order.
 9           C.   “CONFIDENTIAL” Information or Items: information (regardless of how
10   it is generated, stored or maintained) or tangible things that qualify for protection under
11   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
12   Statement.
13           D.   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
14   Information or Items: information (regardless of how it is generated, stored or
15   maintained) or tangible things that qualify for protection under Federal Rule of Civil
16   Procedure 26(c), as specified above in the Good Cause Statement, and the disclosure of
17   which would put the Producing Party at a competitive disadvantage.
18           E.   Counsel: Outside Counsel of Record (as well as their support staff).
19           F.   Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
21   or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
22   Disclosure or Discovery Material: all items or information, regardless of the medium or
23   manner in which it is generated, stored, or maintained (including, among other things,
24   testimony, transcripts, and tangible things), that are produced or generated in disclosures
25   or responses to discovery in this matter.
26           G.   Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
28   expert witness or as a consultant in this Action.


                                                   3
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 4 of 17 Page ID #:118


 1           H.    Non-Party: any natural person, partnership, corporation, association, or
 2   other legal entity not named as a Party to this action.
 3           I.    Outside Counsel of Record: attorneys who are not employees of a party to
 4   this Action but are retained to represent or advise a party to this Action and have
 5   appeared in this Action on behalf of that party or are affiliated with a law firm which has
 6   appeared on behalf of that party, and includes support staff.
 7           J.    Party: any party to this Action, including all of its officers, directors,
 8   employees, consultants, retained experts, and Outside Counsel of Record (and their
 9   support staffs).
10           K.    Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12           L.    Professional Vendors: persons or entities that provide litigation support
13   services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
15   their employees and subcontractors.
16           M.    Protected Material: any Disclosure or Discovery Material that is designated
17   as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
18   ONLY.”
19           N.    Receiving Party: a Party that receives Disclosure or Discovery Material
20   from a Producing Party.
21   II.     SCOPE
22           The protections conferred by this Stipulation and Order cover not only Protected
23   Material (as defined above), but also (1) any information copied or extracted from
24   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
25   Material; and (3) any testimony, conversations, or presentations by Parties or their
26   Counsel that might reveal Protected Material.
27           Any use of Protected Material at trial shall be governed by the orders of the trial
28   judge. This Order does not govern the use of Protected Material at trial.


                                                    4
     1583446.2
  Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 5 of 17 Page ID #:119


 1   III.    DURATION
 2           Once a case proceeds to trial, all of the information that was designated as
 3 confidential or maintained pursuant to this protective order becomes public and will be

 4 presumptively available to all members of the public, including the press, unless

 5 compelling reasons supported by specific factual findings to proceed otherwise are made

 6 to the trial judge in advance of the trial. See Kamakana v. City and County of Honolulu,

 7   447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing
 8   documents produced in discovery from “compelling reasons” standard when merits-
 9   related documents are part of court record). Accordingly, the terms of this protective
10   order do not extend beyond the commencement of the trial.
11   IV.     DESIGNATING PROTECTED MATERIAL
12           A.    Exercise of Restraint and Care in Designating Material for Protection. Each
13   Party or Non-Party that designates information or items for protection under this Order
14   must take care to limit any such designation to specific material that qualifies under the
15   appropriate standards. The Designating Party must designate for protection only those
16   parts of material, documents, items, or oral or written communications that qualify so
17   that other portions of the material, documents, items or communications for which
18   protection is not warranted are not swept unjustifiably within the ambit of this Order.
19           Mass, indiscriminate, or routinized designations are prohibited. Designations that
20   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
21   to unnecessarily encumber the case development process or to impose unnecessary
22   expenses and burdens on other parties) may expose the Designating Party to sanctions.
23           If it comes to a Designating Party’s attention that information or items that it
24   designated for protection do not qualify for protection, that Designating Party must
25   promptly notify all other Parties that it is withdrawing the inapplicable designation.
26           B.    Manner and Timing of Designations. Except as otherwise provided in this
27   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
28   ordered, Disclosure or Discovery Material that qualifies for protection under this Order


                                                    5
     1583446.2
  Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 6 of 17 Page ID #:120


 1   must be clearly so designated before the material is disclosed or produced.
 2           Designation in conformity with this Order requires:
 3                 a)     for information in documentary form (e.g., paper or electronic
 4 documents, but excluding transcripts of depositions or other pretrial or trial

 5 proceedings),        that the Producing Party affix at a minimum, the legend
 6 “CONFIDENTIAL”             (hereinafter   “CONFIDENTIAL          legend”)   or    “HIGHLY
 7 CONFIDENTIAL—ATTORNEYS’                     EYES      ONLY”       (hereinafter    “HIGHLY
 8 CONFIDENTIAL legend”), to each page that contains protected material. If only a

 9 portion or portions of the material on a page qualifies for protection, the Producing Party

10 also must clearly identify the protected portion(s) (e.g., by making appropriate markings

11 in the margins).

12           A Party or Non-Party that makes original documents available for inspection need
13 not designate them for protection until after the inspecting Party has indicated which

14 documents it would like copied and produced. During the inspection and before the

15 designation, all of the material made available for inspection shall be deemed “HIGHLY

16   CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the inspecting Party has
17   identified the documents it wants copied and produced, the Producing Party must
18   determine which documents, or portions thereof, qualify for protection under this Order.
19   Then, before producing the specified documents, the Producing Party must affix the
20   “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL legend” to each page that
21   contains Protected Material. If only a portion or portions of the material on a page
22   qualifies for protection, the Producing Party also must clearly identify the protected
23   portion(s) (e.g., by making appropriate markings in the margins).
24                 b)     for testimony given in depositions that the Designating Party identify
25   the Disclosure or Discovery Material on the record, before the close of the deposition all
26   protected testimony.
27                 c)     for information produced in some form other than documentary and
28   for any other tangible items, that the Producing Party affix in a prominent place on the


                                                   6
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 7 of 17 Page ID #:121


 1   exterior of the container or containers in which the information is stored the legend
 2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
 3   If only a portion or portions of the information warrants protection, the Producing Party,
 4   to the extent practicable, shall identify the protected portion(s).
 5           C.   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 6   to designate qualified information or items does not, standing alone, waive the
 7   Designating Party’s right to secure protection under this Order for such material. Upon
 8   timely correction of a designation, the Receiving Party must make reasonable efforts to
 9   assure that the material is treated in accordance with the provisions of this Order.
10   V.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
11           A.   Timing of Challenges. Any Party or Non-Party may challenge a designation
12   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
13           B.   Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37.1 et seq.
15           C.   The burden of persuasion in any such challenge proceeding shall be on the
16   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
17   to harass or impose unnecessary expenses and burdens on other parties) may expose the
18   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
19   the confidentiality designation, all parties shall continue to afford the material in
20   question the level of protection to which it is entitled under the Producing Party’s
21   designation until the Court rules on the challenge.
22   VI.     ACCESS TO AND USE OF PROTECTED MATERIAL
23           A.   Basic Principles. A Receiving Party may use Protected Material that is
24   disclosed or produced by another Party or by a Non-Party in connection with this Action
25 only for prosecuting, defending, or attempting to settle this Action. Such Protected

26 Material may be disclosed only to the categories of persons and under the conditions

27 described in this Order. When the Action has been terminated, a Receiving Party must

28 comply with the provisions of section 12 below (FINAL DISPOSITION).


                                                    7
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 8 of 17 Page ID #:122


 1           Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4           B.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 6   may disclose any information or item designated “CONFIDENTIAL” only to:
 7                 a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 8   well as employees of said Outside Counsel of Record to whom it is reasonably necessary
 9   to disclose the information for this Action;
10                 b)    the officers, directors, and employees of the Receiving Party to
11   whom disclosure is reasonably necessary for this Action;
12                 c)    Experts (as defined in this Order) of the Receiving Party to whom
13   disclosure is reasonably necessary for this Action and who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15                 d)    the court and its personnel;
16                 e)    court reporters and their staff;
17                 f)    professional jury or trial consultants, mock jurors, and Professional
18   Vendors to whom disclosure is reasonably necessary for this Action and who have
19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20                 g)    the author or recipient of a document containing the information or
21   a custodian or other person who otherwise possessed or knew the information;
22                 h)    during their depositions, witnesses, and attorneys for witnesses, in
23   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
25   be permitted to keep any confidential information unless they sign the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
27   by the Designating Party or ordered by the court. Pages of transcribed deposition
28   testimony or exhibits to depositions that reveal Protected Material may be separately


                                                    8
     1583446.2
  Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 9 of 17 Page ID #:123


 1   bound by the court reporter and may not be disclosed to anyone except as permitted
 2 under this Stipulated Protective Order; and

 3                 i)     any mediator or settlement officer, and their supporting personnel,
 4   mutually agreed upon by any of the parties engaged in settlement discussions.
 5           C.    Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 6   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
 7   writing by the Designating Party, a Counsel for Receiving Party may disclose any
 8   information or item designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 9   ONLY” only to: the individuals listed in section 6(B) above, except for those listed in
10   subsections (b) and (h),
11   unless consented to by the Designating Party or as otherwise permitted by the Court.
12   VII. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13   OTHER LITIGATION
14           If a Party is served with a subpoena or a court order issued in other litigation that
15   compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL,” that Party must:
17                 a)     promptly notify in writing the Designating Party. Such notification
18   shall include a copy of the subpoena or court order;
19                 b)     promptly notify in writing the party who caused the subpoena or
20   order to issue in the other litigation that some or all of the material covered by the
21   subpoena or order is subject to this Protective Order. Such notification shall include a
22   copy of this Stipulated Protective Order; and
23                 c)     cooperate with respect to all reasonable procedures sought to be
24 pursued by the Designating Party whose Protected Material may be affected.

25           If the Designating Party timely seeks a protective order, the Party served with the
26 subpoena or court order shall not produce any information designated in this action as

27 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”

28 before a determination by the court from which the subpoena or order issued, unless the
     Party has obtained the Designating Party’s permission. The Designating Party shall bear
                                                     9
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 10 of 17 Page ID #:124


 1

 2   the burden and expense of seeking protection in that court of its confidential material and
 3   nothing in these provisions should be construed as authorizing or encouraging a
 4   Receiving Party in this Action to disobey a lawful directive from another court.
 5   VIII. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
 6   IN THIS LITIGATION
 7                a)    The terms of this Order are applicable to information produced by a
 8 Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY

 9 CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by

10   Non-Parties in connection with this litigation is protected by the remedies and relief
11   provided by this Order. Nothing in these provisions should be construed as prohibiting
12   a Non-Party from seeking additional protections.
13                b)    In the event that a Party is required, by a valid discovery request, to
14 produce a Non-Party’s confidential information in its possession, and the Party is subject

15 to an agreement with the Non-Party not to produce the Non-Party’s confidential

16 information, then the Party shall:

17                      (1)    promptly notify in writing the Requesting Party and the Non-
18 Party that some or all of the information requested is subject to a confidentiality

19 agreement with a Non-Party;

20                      (2)    promptly provide the Non-Party with a copy of the Stipulated
21 Protective Order in this Action, the relevant discovery request(s), and a reasonably

22 specific description of the information requested; and

23                      (3)    make the information requested available for inspection by the
24 Non-Party, if requested.

25                c)    If the Non-Party fails to seek a protective order from this court within
26 14 days of receiving the notice and accompanying information, the Receiving Party may

27 produce the Non-Party’s confidential information responsive to the discovery request. If

28 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
     information in its possession or control that is subject to the confidentiality agreement
                                                  10
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 11 of 17 Page ID #:125


 1   with the Non-Party before a determination by the court. Absent a court order to the
 2   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 3   court of its Protected Material.
 4   IX.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6   Protected Material to any person or in any circumstance not authorized under this
 7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 8   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 9 all unauthorized copies of the Protected Material, (c) inform the person or persons to

10 whom unauthorized disclosures were made of all the terms of this Order, and (d) request

11 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

12 that is attached hereto as Exhibit A.

13 X.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14 PROTECTED MATERIAL

15           11.1 When a Producing Party gives notice to Receiving Parties that certain
16 inadvertently produced material is subject to a claim of privilege or other protection, the

17 obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

18 26(b)(5)(B). This provision is not intended to modify whatever procedure may be

19 established in an e-discovery order that provides for production without prior privilege

20 review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach

21 an agreement on the effect of disclosure of a communication or information covered by

22 the attorney-client privilege or work product protection, the parties may incorporate their

23 agreement in the stipulated protective order submitted to the court.

24           11.2 For the purpose of this order, “Protected Information” means documents
25 and information in any form, including electronically stored information (“ESI”),

26 protected from discovery by the attorney-client privilege, the work-product doctrine as

27 defined in the Federal Rules of Civil Procedure and applicable judicial interpretations,

28 and any other recognized privilege or protection with regard to discovery;


                                                   11
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 12 of 17 Page ID #:126


 1           11.3 The production of Protected Information, whether inadvertent or otherwise,
 2   shall not constitute a waiver of the producing party’s right to assert any privilege or
 3 protection with respect to those documents in this or in any other proceeding. The privilege

 4 or protection shall be preserved both within and without this litigation, irrespective of the

 5 identity of the parties involved in any controversy in which such privilege or protection is

 6 challenged, and shall remain intact regardless of whether the individual or organization

 7 challenging or defending the applicability of such privilege or protection is a party to this

 8 agreement or to this action. Moreover, this order shall be interpreted to provide the

 9 maximum protection allowed by Federal Rule of Evidence 502(d). Thus, in order to

10 properly assert a privilege or protection with regard to produced Protected Information, the

11 Producing Party shall not be required to meet the requirements of Fed. R. Evid. 502(b)—

12 i.e., it will not have to show that the production was inadvertent, it will not have to show

13 that it took reasonable steps to prevent disclosure, it will not have to show that it took

14 reasonable steps to rectify the error, and it will not have to show that it acted promptly to

15 provide notice of or otherwise rectify the disclosure. Moreover, the mere production of

16 Protected Information, without further use of that Protected Information in testimony, at

17 trial, or on any motion other than a motion to compel as contemplated by section 13.5, shall

18 not be deemed “intentional” pursuant to Fed. R. Evid. 502(a)(1).

19           11.4 Upon written notice of recall from the Producing Party of the production of
20 Protected Information, the requesting party must—unless it contests the claim of privilege

21 or protection in accordance with section 13.5—within fifteen days of receipt of that recall

22 notice, (i) return or destroy all copies of the produced Protected Information and (ii)

23 provide a written certification of counsel that the produced Protected Information

24 designated in the recall notice has been returned or destroyed. Within ten days of receipt

25 of the notification that the produced Protected Information has been returned or destroyed,

26 the Producing Party shall produce a privilege log with respect to the produced Protected

27 Information;

28


                                                 12
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 13 of 17 Page ID #:127


 1           11.5 If the requesting party contests the claim of privilege or protection made in a
 2   recall notice, the requesting party must follow the procedure outlined in Local Rule 37 for
 3   bringing a motion to compel. That motion must not assert as a ground for compelling
 4

 5   disclosure the facts or circumstances of the production, including any discussion of the
 6   factors listed in Federal Rule of Evidence 502(b) or evidence supporting or refuting those
 7   factors, but may describe any further use made by the Producing Party of the alleged
 8   Protected Information. The motion must be accompanied by an appropriate request to the
 9   Court to seal any portions of the motion and any exhibits filed therewith that contain
10   Protected Information, in accordance with applicable local rules of this Court. The
11   requesting party must take reasonable measures to prevent any further dissemination of the
12   produced Protected Information pending resolution of the motion to compel.
13           11.6 Within fifteen days of an order denying a motion to compel regarding
14   produced Protected Information, the requesting party must (i) return or destroy all copies
15   of the produced Protected Information and (ii) provide a certification of counsel that the
16   produced Protected Information designated in the notice has been returned or destroyed.
17   Within ten days of the receipt of the notification that the produced Protected Information
18   has been returned or destroyed, the producing party shall produce a privilege log with
19   respect to the produced Protected Information;
20           11.7 If the notice from the Producing Party of the production of attorney-client
21   privileged or work-product protected information is made during or prior to a deposition,
22   the requesting party may not use the produced Protected Information at the deposition in
23   any manner except for the limited purpose of questioning the witness to ascertain the
24   strength of the claim of privilege or protection;
25           11.8 If the Producing Party is required to produce documents previously withheld
26   as Protected Information, and such documents were the subject of an instruction to a
27   deponent not to answer questions at a deposition, that Producing Party will bear the expense
28   of producing the deponent at a re-scheduled deposition to address the document(s)


                                                  13
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 14 of 17 Page ID #:128


 1   previously withheld as Protected Information;
 2           11.9 The Producing Party retains the burden of establishing the privileged or
 3   protected nature of the produced Protected Information. Nothing in this Order shall limit
 4   the right of either party to petition the Court for an in camera review of the produced
 5   Protected Information;
 6           11.10 Where the requesting party becomes aware of produced Protected Information
 7   on its own review, that party shall promptly notify the Producing Party in writing of such
 8   production. Within ten days of the receipt of that notice, the producing party must notify
 9   the requesting party in writing whether it intends to recall the produced documents. That
10 recall notice shall be treated as a recall notice as contemplated by section 13.4;

11           11.11 Nothing contained herein is intended to or shall serve to limit a party’s right
12 to conduct a review of documents, ESI, or information (including metadata) for relevance,

13 responsiveness, and/or desegregation of privileged and/or protected information before

14 production.

15           11.12 The Parties may stipulate to extend the time periods set forth in sections 13.4,
16 13.5, 13.6 or 13.10 without filing the stipulation and procuring a court order approving the

17   stipulation.
18   XI.     MISCELLANEOUS
19           A.     Right to Further Relief. Nothing in this Order abridges the right of any
20   person to seek its modification by the Court in the future.
21           B.     Right to Assert Other Objections. By stipulating to the entry of this
22   Protective Order no Party waives any right it otherwise would have to object to
23   disclosing or producing any information or item on any ground not addressed in this
24   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
25   to use in evidence of any of the material covered by this Protective Order.
26           C.     Filing Protected Material. A Party that seeks to file under seal any Protected
27   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
28   under seal pursuant to a court order authorizing the sealing of the specific Protected


                                                    14
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 15 of 17 Page ID #:129


 1   Material at issue. If a Party's request to file Protected Material under seal is denied by
 2   the court, then the Receiving Party may file the information in the public record unless
 3   otherwise instructed by the court.
 4   XII. FINAL DISPOSITION
 5           After the final disposition of this Action, as defined in paragraph 4, within 60 days
 6   of a written request by the Designating Party, each Receiving Party must return all
 7   Protected Material to the Producing Party or destroy such material. As used in this
 8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 9   summaries, and any other format reproducing or capturing any of the Protected Material.
10   Whether the Protected Material is returned or destroyed, the Receiving Party must submit
11   a written certification to the Producing Party (and, if not the same person or entity, to the
12   Designating Party) by the 60 day deadline that (1) identifies (by category, where
13   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
14   the Receiving Party has not retained any copies, abstracts, compilations, summaries or
15   any other format reproducing or capturing any of the Protected Material. Notwithstanding
16   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
17   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
18   deposition and trial exhibits, expert reports, attorney work product, and consultant and
19   expert work product, even if such materials contain Protected Material. Any such archival
20   copies that contain or constitute Protected Material remain subject to this Protective
21   Order as set forth in Section 3 above (DURATION).
22           Any violation of this Order may be punished by any and all appropriate measures
23   including, without limitation, contempt proceedings and/or monetary sanctions.
24

25

26

27

28


                                                   15
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 16 of 17 Page ID #:130


 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3

 4   DATED: 4/6/21
 5

 6                                         By:
 7                                               United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           16
     1583446.2
 Case 2:20-cv-06736-GW-JEM Document 28 Filed 04/06/21 Page 17 of 17 Page ID #:131


 1                                                EXHIBIT A
 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4           I, _____________________________ [print or type full name], of
 5   __________________________ [print or type full address], declare under penalty of
 6   perjury that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California on
 8   __________ [date] in the case The Sliding Door Company v. KNR Sliding Door Design,
 9   LLC, et al., 2:20-cv-06736-GW-JEM . I agree to comply with and to be bound by all the
10   terms of this Stipulated Protective Order and I understand and acknowledge that failure to
11   so comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that is
13   subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of this
18   action. I hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and telephone
20   number] as my California agent for service of process in connection with this action or
21   any proceedings related to enforcement of this Stipulated Protective Order.
22           Date: ______________________________________
23           City and State where sworn and signed: _________________________________
24           Printed name: _______________________________
25           Signature: __________________________________
26

27

28


                                                    17
     1583446.2
